Memorandum by the Court. Absent any exception to the charge or any pertinent request to charge, appellant’s counsel having indeed affirmatively approved the charge, we find no basis for disturbing the judgment entered upon the verdict of no cause of action in favor of the third-party defendant. The indefensible conduct of plaintiff’s attorney, in large part evoked by the actions of appellant’s attorney, is not to be condoned, but we find that no substantial prejudice was caused thereby. The verdict was not excessive. Judgment affirmed, with one bill of costs to respondents filing briefs. Gibson, P. J., Herlihy, Aulisi and Brink, JJ., concur.